IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


DAMON DICKERSON,

              Appellant,

 v.                                                             Case No. 5D17-2511

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed February 2, 2018

3.850 Appeal from the Circuit Court
for Lake County,
Lawrence J. Semento, Judge.

Damon Dickerson, Lake City, pro se.

No Appearance for Appellee.


WALLIS, J.

       Damon Dickerson appeals the summary denial of his Florida Rule of Criminal

Procedure 3.850 motion for postconviction relief, where he alleged two grounds of

ineffective assistance of counsel. Because Dickerson's motion was legally insufficient and

it is not apparent that Dickerson cannot correct the defect, Dickerson is entitled to at least

one opportunity to amend. See Spera v. State, 971 So. 2d 754, 761 (Fla. 2007); Lamb v.

State, 202 So. 3d 118, 120 (Fla. 5th DCA 2016). Accordingly, we reverse and remand
with instructions for the trial court to strike Dickerson's motion with leave to amend within

a reasonable time.

       REVERSE and REMAND with Instructions.


SAWAYA and BERGER, JJ., concur.




                                             2